Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20050046501).
Regarding claim 1, Moore discloses in Fig 4 an inductor comprises: a first coil (top layer of 114) having a first input (input that connects to T) and a second input (input that connects to 110 drain); and a second coil (top layer of 116) having a first input (input that connects to T) and a second input (input that connects to 112 drain), wherein: the second coil is rotated relative to the first coil by substantially 90 degrees (114 and 116 show rotated by 90° as shown in Fig 2 of this application); the first input of the first coil is coupled to the first input of the second coil (through multilayer 
Regarding claim 2, Fig 4 shows wherein the first input of the first coil is coupled to the first input of the second coil through a metal line (T line), which is on a layer different from a layer having the first and second coils (see the top layer and the bottom layer).  
Regarding claim 3, Fig 4 shows a first terminal (terminal connects to the 114 drain) and a second terminal (terminal connects to the 116 drain), wherein the second input of the first coil is the first terminal, and the second input of the second coil is the second terminal.  
Regarding claim 4, Fig 4 shows a third coil (second layer from the top layer of 114) under the first coil, wherein third coil has substantially a same shape as the first coil, and wherein the third coil is coupled to the first input of the first coil through a first via; and a fourth coil (second layer from the top layer of 116) under the second coil, wherein fourth coil has substantially a same shape as the second coil. and wherein the fourth coil is coupled to the first input of the second coil through a second via.  

Claim(s) 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 20100109724).

Regarding claim 6, Huang discloses an inductor (Fig 3) comprising: a first coil (bottom) having a first input (input that connects to its left) and a second input (input that connects to its right); a second coil (left) having a first input (input that connects to its left) and a second input (input that connects to its right);  a third coil (right) having a first input (input that connects to its left) and a second input (input that connect to its right); and a fourth coil (left) having a first input (input that connects to its left) and a second input (input that connect to its right), wherein: the third coil (right) is rotated relative to the fourth coil (top) by substantially 90 degrees; the third coil is rotated relative to the first coil by substantially 90 degrees; the fourth coil (top) is rotated relative to the second coil (let) by substantially 90 degrees; and the first, second, third, and fourth coils are coupled to one another.  
Regarding claim 7, Fig 3 shows the inductor wherein the first input of the first coil is coupled to the second input of the third coil.  
Regarding claim 8, Fig 3 shows the inductor wherein the second input of the first coil is coupled to the first input of the second coil.  
Regarding claim 9, Fig 3 show the inductor wherein the second input of the second coil is coupled to the second input of the fourth coil.  

Regarding claim 11, Fig 3 shows the inductor wherein the first and second coils are adjacent to one another, wherein the first and third coils are adjacent to one another, wherein the second and fourth coils are adjacent to one another, wherein the second and fourth coils are adjacent to one another, and wherein the first, second, third, and fourth coils are along a same plane of a device.  
Regarding claim 12, Fig 3 shows the inductor of wherein the first input of the fourth coil is coupled to the first input of the second coil.  
Regarding claim 13Fig 3 shows the inductor comprising: a first terminal and a second terminal, wherein the second input of the first coil is the first terminal, and wherein the second input of the second coil is the second terminal.
  
Claim(s) 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20050046501).
Regarding claim 14, Moore discloses an apparatus comprising: a phase frequency detector to receive a reference clock and a feedback 
Regarding claim 15, Moors discloses the apparatus comprising a divider coupled to the LC oscillator, wherein the divider is to generate the feedback clock.  
Regarding claim 16, Moors discloses the apparatus wherein the LC oscillator includes a varactor, wherein the inductor is part of the varactor, wherein the varactor includes a capacitor with adjustable capacitance, and wherein the apparatus comprises a calibration circuitry to adjust the capacitance.  

Regarding claim 18, Moors discloses the apparatus comprising: a first terminal and a second terminal, wherein the second input of the first coil is the first terminal; and the second input of the second coil is the second terminal.  
Regarding claim 19, Moors discloses the apparatus comprising:  a third coil (second layer from the top layer of 114) under the first coil, wherein third coil has substantially a same shape as the first coil, and wherein the third coil is coupled to the first input of the first coil through a first via; and a fourth coil (second layer from the top layer of 116) under the second coil, wherein fourth coil has substantially a same shape as the second coil, and wherein the fourth coil is coupled to the first input of the second coil through a second via.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore.
As noted above, Moore discloses the inductor as claimed except a metal around the first and second coils such that the first and second coils are located inside the metal.  As known in the art, such configuration is used to optimize its operation for protection from interference signals and therefore it would have been obvious to one of ordinary skill in the art to have a metal around the coils.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20100225407 shows in Fig 3 an inductor that has figure similar to the inductor showing in this application.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759. The examiner can normally be reached M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH CHANG/         Primary Examiner, Art Unit 2849